Exhibit 10.2

 

--------------------------------------------------------------------------------

$5,000,000

REVOLVING CREDIT AGREEMENT

Between

Alliance Holdings GP, L.P.,

as Borrower

and

C-Holdings, LLC,

as Lender

 

--------------------------------------------------------------------------------

Dated as of May 15, 2006

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page No.

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS; AMENDMENT AND RESTATEMENT

   1

Section 1.1

   Definitions    1

Section 1.2

   Time Period Computations    3

ARTICLE II GENERAL PROVISIONS OF REVOLVING CREDIT FACILITY

   3

Section 2.1

   The Revolving Loans    3    (a)    Revolving Loan Borrowings    3    (b)   
Recording of Loans    3    (c)    Reduction in Revolving Loan Commitment    3

Section 2.2

   Revolving Loan Borrowing Procedures    3    (a)    Notice of Revolving
Borrowing    3    (b)    Making of Revolving Loans    4    (c)    Optional
Termination or Reduction in Revolving Loan Commitment   

ARTICLE III INTEREST, FEES AND REPAYMENT

   4

Section 3.1

   Interest Rate on the Revolving Loans    4

Section 3.2

   Interest after Due Date    4

Section 3.3

   Payment and Computations    4    (a)    Payments    4    (b)    Computations
of Interest    4    (c)    Interest Payment Date    5

Section 3.4

   Payment at Termination Date    5

Section 3.5

   Optional Prepayments of Revolving Loans    5

Section 3.6

   Commitment Fee    5

ARTICLE IV CONDITIONS PRECEDENT TO REVOLVING LOANS

   5

Section 4.1

   Conditions Precedent to Revolving Loans    5    (i)    No Event of Default   
5    (ii)    Total Outstanding Revolving Loans    5    (iii)    Borrowing Notice
Certificate    5

ARTICLE V COVENANTS

   6

Section 5.1

   Proceeds    6

Section 5.2

   Seniority    6

ARTICLE VI EVENTS OF DEFAULT

   6

Section 6.1

   Events of Default    6

 

i



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

   8

Section 7.1

   Amendments and Waivers; Cumulative Remedies    8

Section 7.2

   Notices    8

Section 7.3

   Governing Law; Jury Trial Waiver    8

Section 7.4

   Successors and Assigns.    9    (a)    Successors and Assigns    9    (b)   
Assignments    9

Section 7.5

   Affirmative Rate of Interest Permitted by Law    9

Section 7.6

   Costs and Expenses    9

Section 7.7

   Indemnification    9

Section 7.8

   Exculpation    10

Section 7.9

   Integration    10

Section 7.10

   Severability    10

Section 7.11

   Counterparts    10

Section 7.12

   Headings, Bold Type and Table of Contents    10

 

ii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of May 15, 2006 (the “Agreement”), is
between ALLIANCE HOLDINGS GP, L.P., a Delaware limited partnership (the
“Borrower”), and C-HOLDINGS, LLC, a Delaware limited liability company (the
“Lender”).

WITNESSETH:

WHEREAS, the Borrower desires to obtain a revolving credit facility from the
Lender in an amount of up to $5,000,000, and the Lender desires to make
available to the Borrower such revolving credit facility, in each case upon the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Borrower and the Lender hereby agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS; AMENDMENT AND RESTATEMENT

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms shall have the meanings
indicated (such meanings to be, when appropriate, equally applicable to both the
singular and plural forms of the terms defined):

“Agreement” has the meaning specified in the preamble hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code or any similar
or successor federal law for the relief of debtors, as the same may be amended
from time to time.

“Borrower” has the meaning specified in the preamble of this Agreement.

“Borrowing Notice” has the meaning specified in Section 2.2(a) hereof.

“Business Day” means any day on which commercial banks are open for business
(and not required or authorized by law to close) in Tulsa, Oklahoma.

“Commitment Fee” has the meaning specified in Section 3.6 hereof.

“Default Rate” means the rate of interest applicable from time to time as
specified under Section 3.3 hereof.

“Dollars”, “U.S.$” and the sign “$” mean such coin or currency of the United
States of America as at the time shall constitute legal tender for the payment
of public and private debts.



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 6.1 hereof.

“Funding Date” shall mean the date on which any loan shall be made by a Lender
to the Borrower hereunder.

“Indemnitee” has the meaning specified in Section 7.7 hereof.

“Interest Rate” has the meaning specified in Section 3.1 hereof.

“Lender” has the meaning specified in the preamble of this Agreement.

“LIBOR” means, with respect to any calendar month while this Agreement remains
in effect or any Obligations owing hereunder shall remain unpaid, the London
interbank offered rate for Dollar deposits for a 30-day interest period as
quoted on the first Business Day of such calendar month in the Wall Street
Journal or, if not quoted therein on such date, as quoted in the Wall Street
Journal on the immediately preceding Business Day; provided, however, that if
LIBOR cannot be determined by reference to the Wall Street Journal, then LIBOR
shall be determined by reference to another publicly available source or service
(such as Bloomberg), as reasonably selected by the Lender, that displays LIBOR
rates for comparable periods as of comparable dates. The LIBOR rate determined
pursuant to this definition for any calendar month shall remain in effect for
such calendar month from the first day of such calendar month to the last day of
such calendar month.

“Material Adverse Change” shall mean any material adverse change in the
business, operations, affairs, financial condition, assets or properties of the
Borrower and any subsidiary thereof, taken as a whole.

“Obligations” shall mean all now existing or hereafter arising indebtedness,
obligations, liabilities and covenants of the Borrower to the Lender arising
under or in connection with or evidenced by this Agreement whether now or
hereafter existing, or due or to become due, including, without limitation, all
unpaid principal of and interest on, and all fees owing in respect of, the
Revolving Loans.

“Potential Event of Default” means an event, condition or circumstance which,
with the giving of notice or the lapse of time, or both, would constitute an
Event of Default.

“Revolving Loan(s)” shall have the meaning specified in Section 2.1(a) hereof.

“Revolving Loan Commitment” shall mean the commitment of the Lender to make
Revolving Loans in an aggregate amount of up to Five Million and no/100 Dollars
($5,000,000), as such amount may be reduced from time to time in accordance with
the provisions of Section 2.1(c) hereof or pursuant to Section 6.1 hereof.

“Termination Date” shall mean the earlier of (x) March 31, 2007 and (y) the date
that is 30 calendar days following the date on which the Lender shall have given
written notice to the Borrower to the effect that, on (but not before) such 30th
day (or such later

 

2



--------------------------------------------------------------------------------

date which shall be not more than 90 calendar days from the date of the giving
of such notice), the Lender shall cease to be the legal and beneficial owner,
directly or indirectly, of at least 50.1% of the outstanding equity voting
interests of the sole or managing general partner of the Borrower.

Section 1.2 Time Period Computations. In the computation of a period of time
specified in this Agreement from a specified date to a subsequent date, the word
“from” means “from and including” and the words “to” and “until” mean “to but
excluding”.

ARTICLE II

GENERAL PROVISIONS OF REVOLVING CREDIT FACILITY

Section 2.1 The Revolving Loans.

(a) Revolving Loan Borrowings. Subject to the terms and conditions of this
Agreement, the Lender agrees to make revolving loans (each, a “Revolving Loan”
and, collectively, the “Revolving Loans”) to the Borrower from time to time on
and after the date hereof until one Business Day prior to the Termination Date
in an aggregate principal amount outstanding at any time of up to, but not in
excess of, the Revolving Loan Commitment. Within the limits and subject to the
terms and conditions set forth in this Agreement, the Borrower may borrow up to
the Revolving Loan Commitment pursuant to this Section 2.1 and Section 2.2
hereof, may prepay pursuant to Section 3.5 hereof, and reborrow under this
Section 2.1 hereof.

(b) Recording of Loans. The Lender is hereby authorized to record in its books
and records, among other things, the amount and Funding Date of each Revolving
Loan made by the Lender and the amount and date of each payment or prepayment of
any Revolving Loan. No failure to so record nor any error in so recording shall
affect the obligations of the Borrower to repay the actual outstanding principal
amount of the Revolving Loans, with interest thereon, as provided in this
Agreement.

(c) Optional Termination or Reduction in Revolving Loan Commitment. The Borrower
shall have the right, upon not less than 3 Business Days’ notice to the Lender,
to terminate the unused part of the Revolving Loan Commitment; provided that no
such termination or reduction shall be permitted to the extent that after giving
effect thereto and to any prepayments of Revolving Loans made on the effective
date thereof, the aggregate principal amount of the Revolving Loans then
outstanding would exceed the Revolving Loan Commitment then in effect. Any such
reduction shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof, and shall reduce permanently the Revolving Loan
Commitment then in effect.

Section 2.2 Revolving Loan Borrowing Procedures.

(a) Notice of Revolving Borrowing. Whenever the Borrower desires to borrow
Revolving Loans under Section 2.1 hereof, the Borrower shall deliver to the
Lender written notice (each such notice, a “Borrowing Notice”) no later than
5:00 p.m. (Central time) on the Business Day prior to the Funding Date of such
Revolving Loan (or, in the sole discretion of the Lender, no later than 11:00
a.m. (Central time) on the Funding Date). The Borrowing Notice

 

3



--------------------------------------------------------------------------------

shall specify (i) that the Borrower wishes to effect one or more Revolving
Loans, (ii) the aggregate principal amount of the Revolving Loan thereby
requested (which shall not be less than $50,000.00 and shall be in multiples of
$10,000, (iii) the requested Funding Date of such Revolving Loan, which date
shall be a Business Day, and (iv) the total aggregate amount of the undrawn
Revolving Loan Commitment then available. In lieu of delivering the
above-described Borrowing Notice, the Borrower may give the Lender telephonic
notice of any such proposed borrowing by the time period, as applicable,
required under this Section 2.2(a); provided that such notice shall be confirmed
in writing by delivery to the Lender promptly (but in no event later than 1:00
p.m. (Central time) on the Funding Date of the requested Revolving Loan) of a
Borrowing Notice.

(b) Making of Revolving Loans. After receipt of a Borrowing Notice under clause
(a) of this Section 2.2 (or telephonic notice, as the case may be), the Lender
shall, subject to the provisions of Section 4.1 hereof, make the amount of the
requested Revolving Loan available to the Borrower in Dollars and in immediately
available funds not later than 3:00 P.M. (Central time) on the Funding Date
applicable to the Revolving Loan specified in the Borrowing Notice.

ARTICLE III

INTEREST, FEES AND REPAYMENT

Section 3.1 Interest Rate on the Revolving Loans. The aggregate amount of all
Revolving Loans outstanding from time to time shall bear interest at a rate per
annum equal to LIBOR plus two (2.0%) (the “Interest Rate”).

Section 3.2 Interest after Due Date. In the event the Borrower fails to make any
payment of the principal amount of or interest on any of the Revolving Loans or
any other amount owing hereunder, in each case when due (whether by demand,
acceleration or otherwise), the Borrower shall pay to the Lender interest on
such unpaid amount, payable from time to time on demand, from the date such
amount shall have become due to the date of payment thereof, accruing on a daily
basis, at a per annum rate (the “Default Rate”) equal to the sum of (x) the
Interest Rate plus (y) two percent (2%).

Section 3.3 Payment and Computations.

(a) Payments. All payments required or permitted to be made to the Lender under
this Agreement shall be made in Dollars in immediately available funds to the
Lender’s account, as designated, for credit to such account of the Lender as
shall be specified from time to time by written notice to the Borrower,
reference: AHGP Revolving Credit Agreement Payment.

(b) Computations of Interest. Interest on the unpaid portion of the Revolving
Loans, and interest accruing at the Default Rate on any amount owing hereunder,
shall each be calculated for the actual number of days (including the first day
but excluding the last day) elapsed and shall be computed on the basis of a year
of 360 days.

 

4



--------------------------------------------------------------------------------

(c) Interest Payment Date. Interest on the Revolving Loans shall be payable
quarterly in arrears commencing May 20, 2006 and on the 20th day of each
February, May, August and November thereafter up to the Termination Date, and on
the Termination Date.

Section 3.4 Payment at Termination Date. Any outstanding principal amount of the
Revolving Loans theretofore not repaid, together with all accrued but unpaid
interest thereon and any other amounts due and payable hereunder in accordance
with the provisions hereof (including the accrued Commitment Fee), shall be due
and payable in full on the Termination Date (unless sooner accelerated pursuant
to the terms hereof), and this Agreement shall not terminate until all
Obligations shall have been paid in full.

Section 3.5 Optional Prepayments of Revolving Loans. The Borrower may, at its
sole option, prepay on any Business Day the principal amount of the Revolving
Loans in whole or in part (in an amount of $10,000.00 or more and in multiples
of $1,000.00) at any time and from time to time, without premium or penalty by
giving notice to Lender not later than 12:00 p.m. (Central time) on the Business
Day of such prepayment.

Section 3.6 Commitment Fee. The Borrower shall pay to the Lender a commitment
fee (the “Commitment Fee”), from the date hereof until the Termination Date, at
a percentage per annum equal to 0.30% on the average daily unused portion of the
Revolving Loan Commitment (i.e., the Revolving Loan Commitment minus the
aggregate outstanding principal amount of the Revolving Loans). The Commitment
Fee shall be payable quarterly in arrears on the last Business Day of each
calendar quarter, commencing with the calendar quarter ending June 30, 2006, and
on the Termination Date, and shall be calculated for the actual number of days
(including the first day but excluding the last day) elapsed and shall be
computed on the basis of a year of 360 days.

ARTICLE IV

CONDITIONS PRECEDENT TO REVOLVING LOANS

Section 4.1 Conditions Precedent to Revolving Loans. The obligation of the
Lender to make any Revolving Loan shall be subject to the fulfillment to the
satisfaction of the Lender of the conditions precedent that, on the Funding Date
for such Revolving Loan:

(i) No Event of Default. No event has occurred and is continuing, or would
result from such Revolving Loan after giving effect to the application of the
proceeds therefrom, which constitutes an Event of Default or would constitute a
Potential Event of Default;

(ii) Total Outstanding Revolving Loans. After giving effect to the making of
such Revolving Loan on the Funding Date thereof, the aggregate principal amount
of all Revolving Loans then outstanding shall not exceed the Revolving Loan
Commitment; and

(iii) Borrowing Notice Certificate. The Lender shall have received from the
Borrower a Borrowing Notice, together with a certificate of an authorized
officer of the Borrower (or its sole or managing general partner), dated the
date of the

 

5



--------------------------------------------------------------------------------

Borrowing Notice, certifying that the matters contained in clauses (i) and
(ii) of this Section 4.1 are true and correct and further setting forth the uses
for the proceeds of such Revolving Loan and that such uses comply with the
provisions of Section 5.1 hereof.

(iv) No Material Adverse Change. Before giving effect to such Revolving Loan,
there shall have occurred no Material Adverse Change since the date of the
Borrower’s initial public offering.

ARTICLE V

COVENANTS

The Borrower covenants and agrees that, so long as this Agreement shall remain
in effect or any Obligation shall remain unpaid:

Section 5.1 Proceeds. The Borrower shall use the proceeds of the Revolving Loans
solely for the general partnership purposes of the Borrower.

Section 5.2 Seniority. Under applicable laws in force from time to time, the
claims and rights of the Lender against the Borrower under this Agreement will
not be subordinate to, and will rank pari passu with, the claims and rights of
each other creditor of the Borrower.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. If one or more of the following events or
conditions (each, an “Event of Default”) shall occur and be continuing:

(a) the Borrower defaults in the payment of principal in respect of any
Revolving Loan when due; or

(b) the Borrower defaults in the payment of interest on any Revolving Loan, or
the payment of any Commitment Fee or any other amount owing hereunder, after the
same becomes due and payable for more than five (5) Business Days after notice
thereof has been given by the Lender to the Borrower (which notice may be
telephonic); or

(c) the Borrower shall default in the performance or observance of any other
covenant, condition or provision hereof (other than as to the matters covered by
clauses (a) and (b) hereof) and such default shall not be remedied within seven
(5) calendar days, in the case of a default of Section 5.2 hereof, or thirty
(30) calendar days, in the case of any such other provision hereof, after
written notice thereof is received by the Borrower from the Lender; or

(d) a proceeding (other than a proceeding commenced by the Borrower) shall have
been instituted in a court having jurisdiction in the premises seeking a decree
or order for relief in respect of the Borrower (or any subsidiary thereof) in an
involuntary case under any

 

6



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Borrower or such subsidiary
or for any substantial part of the Borrower’s or such subsidiary’s total assets,
or for the winding-up or liquidation of the Borrower’s or such subsidiary’s
affairs and such proceedings shall remain undismissed or unstayed and in effect
for a period of sixty (60) consecutive calendar days or such court shall enter a
decree or order granting the relief sought in such proceeding; or

(e) the Borrower (or any subsidiary thereof) shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or such subsidiary or
for any substantial part of the Borrower’s or such subsidiary’s total assets, or
shall make a general assignment for the benefit of creditors, or shall fail
generally or be unable (or shall admit in writing its inability) to pay its
debts as they become due, or shall take any corporate action in furtherance of
any of the foregoing; or

(f) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $5,000,000 shall be rendered against the Borrower
(or any subsidiary thereof) and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.1(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company at the time such
insurance policy is issued to the Borrower or subsidiary, such subsidiary, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or order; or

(g) the Lender determines in good faith that a Material Adverse Change has
occurred since the date of the Borrower’s initial public offering;

then, and upon any such event, the Lender may (1) upon notice to the Borrower,
declare the entire outstanding principal amount, if any, of the Revolving Loans
any and all accrued and unpaid interest thereon, and any and all other amounts
(including the Commitment Fee) payable by the Borrower to the Lender under this
Agreement to be forthwith due and payable, whereupon the entire outstanding
principal amount, if any, of the Revolving Loans, together with any and all
accrued and unpaid interest thereon, and any and all other such amounts
(including the Commitment Fee), shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of the entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, any principal amount of the Revolving Loans then outstanding,
together with any and all accrued and unpaid interest thereon, and any and all
such other amounts (including the Commitment Fee) shall thereupon automatically
become and be due and payable without presentment, demand, protest or notice of
any kind, all of which are

 

7



--------------------------------------------------------------------------------

hereby expressly waived by the Borrower, and the Revolving Loan Commitment shall
be automatically terminated; (2) terminate or reduce the Revolving Loan
Commitment; and (3) exercise any rights and remedies available to it under this
Agreement or under applicable laws.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Amendments and Waivers; Cumulative Remedies. No delay or failure of
the Lender in exercising any right, power or privilege hereunder shall affect
such right, power or privilege; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege. The rights and remedies of the Lender are cumulative and not
exclusive of any rights or remedies which it would otherwise have. Neither this
Agreement nor any term or provision hereof may be changed, waived, discharged or
terminated orally but only by an instrument in writing executed by the party
against whom such change, waiver, discharge or termination is sought. Any
waiver, permit, consent or approval of any kind or character (whether involving
a breach, default, provision, condition or term hereof or otherwise) on the part
of the Lender or of the Borrower under this Agreement shall be effective only in
the specific instance and for the purpose for which given and only to the extent
set forth specifically in writing. No notice or demand given hereunder shall
entitle the recipient thereof to any other or further notice or demand in
similar or other circumstances.

Section 7.2 Notices. Any notice or other communication required or permitted
hereunder to be in writing may be given by telecopy, email or other customary
means of electronic communication or by any other customary means of mail
delivery, including hand delivery, and shall be addressed as follows:

to the Borrower, to it at:

Alliance Holdings GP, L.P.

1717 South Boulder Avenue

Tulsa, OK 74119-4886

Attention: Brian L. Cantrell

to the Lender, to it at:

C-Holdings, LLC

1717 South Boulder Avenue

Tulsa, OK 74119-4886

Attention: Joseph W. Craft III

or such other address for notice as any party hereto may designate for itself in
a notice to the other party.

Section 7.3 Governing Law; Jury Trial Waiver. THIS AGREEMENT SHALL BE DEEMED TO
BE A CONTRACT UNDER THE LAWS OF THE STATE OF

 

8



--------------------------------------------------------------------------------

OKLAHOMA AND, FOR ALL PURPOSES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF OKLAHOMA WITHOUT REGARD TO THE CONFLICTS OF LAWS
PRINCIPLES. EACH OF THE BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

Section 7.4 Successors and Assigns.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective permitted successors and
assigns of the parties hereto, provided that the Borrower may not assign or
transfer any of its interest hereunder without the prior written consent of the
Lender.

(b) Assignments. The Lender may assign any or all of its rights or interests
under this Agreement without the consent of the Borrower.

Section 7.5 Affirmative Rate of Interest Permitted by Law. Nothing in this
Agreement shall require the Borrower to pay interest to the Lender at a rate
exceeding the maximum rate permitted by applicable law to be charged or received
by the Lender, it being understood that this Section 7.5 is not intended to make
the criminal laws of any jurisdiction applicable in circumstances in which they
would not otherwise apply. If the rate of interest specified herein or with
respect to any Revolving Loan or fee would otherwise exceed the maximum rate so
permitted to be charged or received with respect to any amounts outstanding
hereunder, the rate of interest required to be paid to the Lender shall be
automatically reduced to such maximum rate.

Section 7.6 Costs and Expenses. The Borrower shall, on demand, pay to the
Lender, and reimburse the Lender for, and defend and hold harmless the Lender
from, and indemnify the Lender against, all out-of-pocket costs and expenses, if
any (including without limitation, reasonable counsel and advisor fees and
expenses), of the Lender in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of or exercise of remedies under
this Agreement and any other document or instrument delivered in connection with
the transactions contemplated hereby, including, for the avoidance of doubt and
without limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 7.6.

Section 7.7 Indemnification. The Borrower shall, to the fullest extent permitted
by applicable law, indemnify, defend and hold harmless the Lender and its
affiliates and each of their members (or shareholders or partners or equivalent
owners), officers, directors, employees and agents (each, an “Indemnitee”) from
and against, and shall, on demand, pay and reimburse each Indemnitee for, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel that may be incurred by or
asserted or awarded against any Indemnified Party) arising out of, relating to
or in connection with any investigation, proceeding (legal, arbitral or
otherwise) or litigation (i) arising out of or relating to this Agreement or any
other document entered into in connection herewith,

 

9



--------------------------------------------------------------------------------

commitment of the Lender to make Revolving Loans, the making of any Revolving
Loan, the use of any proceeds of any Revolving Loan made hereunder or any other
transaction contemplated hereby or related hereto, including all fees and
expenses of counsel incurred in connection with enforcing the Lender’s rights
under this Section 7.7. Each Indemnitee, whether or not a party hereto, is an
intended third party beneficiary of this Section 7.7 entitled to the benefits of
this Section 7.7, and shall be entitled to enforce the provisions of this
Section 7.7 as against the Borrower as though it were a party hereto.

Section 7.8 Exculpation. The Borrower agrees not to assert any claim against the
Lender or any other Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to this Agreement or any other document entered into in connection herewith (or
the breach of any provision hereof or thereof), the commitment of the Lender
hereunder to make Revolving Loans, the making of any Revolving Loan, the use of
the proceeds of any Revolving Loan or any of the transactions contemplated
hereby or thereby, and the Borrower hereby irrevocably waives any and releases
the Lender and each other Indemnitee from any such damages, whether or not
accrued and whether or not known or suspected to exist in favor of the Borrower.
Each Indemnitee, whether or not a party hereto, is an intended third party
beneficiary of this Section 7.8.

Section 7.9 Integration. This Agreement constitutes the entire agreement of the
Lender and the Borrower with respect to the subject matter hereof and there are
no promises, undertakings, representations or warranties by the Lender relative
to the subject matter hereof or thereof not expressly set forth or referred to
herein. This Agreement, and the obligation of the Lender to make Revolving Loans
as provided herein, is solely for the benefit of the Borrower and no other
person has any rights hereunder against the Lender or with respect to the
commitment of the Lender to make Revolving Loans as contemplated by this
Agreement.

Section 7.10 Severability. The provisions of this Agreement are severable, and
if any clause or provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such clause or
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability of such clause or provision in any other jurisdiction or the
remaining provisions hereof in any jurisdiction.

Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each
complete set of which, when so executed and delivered by all parties, shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

Section 7.12 Headings, Bold Type and Table of Contents. The section headings,
subsection headings, and bold type used herein and the Table of Contents hereto
have been inserted for convenience of reference only and do not constitute
matters to be considered in interpreting this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER  

Alliance Holdings GP, L.P.

 

By:

 

Alliance GP, LLC, its general partner

   

By:

 

/s/ Thomas L. Pearson

     

Name: Thomas L. Pearson

     

Title: Senior Vice President

LENDER  

C-Holdings, LLC

 

By:

 

/s/ Joseph W. Craft III

   

Name: Joseph W. Craft III

   

Title: President

 

11